SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-35870 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: CharterBank 401(k) Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Charter Financial Corporation 1233 O.G. Skinner Dr. West Point, Georgia 31833 CHARTER BANK 401(k) PLAN FINANCIAL STATEMENTS DECEMBER 31, 2 CHARTER BANK 401(k) PLAN DECEMBER 31, 2 TABLE OF CONTENTS Reports of Independent Registered Public Accounting Firms Statements of Net Assets Available for Benefits Statements of Changes in Net Assets Available for Benefits Notes to Financial Statements SUPPLEMENTAL INFORMATION PAGE 1-2 3 4 5 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 14 All other schedules required by Section 2520-103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. CRI CARR RIGGS & INGRAM Carr, Riggs & Ingram, LLC 7550 Halcyon Summit Drive Montgomery, Alabama36117 CPAs and Advisors (334) 271-6678 (334) 271-6697 (fax) www.cricpa.com Report of Independent Registered Public Accounting Firm The Board of Directors Charter Bank 401(k) Plan We have audited the accompanying statement of net assets available for benefits of Charter Bank 401(k) Plan (the Plan) as of December 31, 2012, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of Charter Bank 401(k) Plan as of and for the year ended December 31, 2011 were audited by other auditors whose report dated June 26, 2012 expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2012, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the financial statements as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information is the responsibility of the Plan’s management and was derived from and directly relates to the underlying accounting and other records used to prepare the financial statements.The information has been subjected to auditing procedures applied in the audit of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America.In our opinion, the information is fairly stated in all material respects in relation to the financial statements as a whole. /s/ Carr, Riggs & Ingram, LLC Montgomery, Alabama July 1, 2013 WARREN AVERETT, LLC CPAs and Consultants Warren Averett Wilson Price Division Report of Independent Registered Public Accounting Firm The Board of Directors Charter Bank 401(k) Plan We have audited the accompanying statement of net assets available for benefits of Charter Bank 401(k) Plan (the Plan) as of December 31, 2011, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Warren Averett, LLC Montgomery, Alabama June 26, 2012 CHARTER BANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS Investments at fair value: Mutual funds $ $ General account of insurance company Self-directed brokerage account Money market fund Total investments Receivables: Participants' contributions TOTAL ASSETS LIABILITIES Excess participants' contributions NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of the financial statements. 3 CHARTER BANK 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 ADDITIONS Additions to net assets attributed to: Investment income: Net appreciation (depreciation) in fair value of investments $ $ ) Interest and dividends Net investment income (loss) ) Contributions: Participants' contributions Rollover contributions Total contributions Net additions DEDUCTIONS Deductions from net assets attributed to: Benefits paid to participants NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS Beginning of year End of year $ $ The accompanying notes are an integral part of the financial statements. 4 CHARTER BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1. DESCRIPTION OF THE PLAN The following description of the Charter Bank 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan, which commenced on April 1, 1995 and was last amended January 1, 2009, is a defined contribution plan covering all eligible employees of Charter Bank (the “Company”).Full-time employees become eligible to participate after the attainment of 20½ years of age.Effective January 1, 2001, participants must also complete three months of service with the Company to be eligible to participate in the Plan.The Plan is subject to certain provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Effective October 5, 2007, Nationwide Trust Company, FSB became the trustee.Nationwide Life Insurance Company is the custodian of the Plan’s investments in the Nationwide Funds and self-directed accounts through a partnership with Nationwide Trust Company, FSB. Contributions Participants may contribute up to 100% of their pretax earnings, subject to certain limitations.Any excess contributions are required to be refunded to participants.Rollover contributions from other qualified plans are permitted.Under the Plan, the Company may contribute an amount equal to a discretionary percentage (determined annually by the Company) of each participant’s annual compensation.The Company did not elect to make discretionary contributions in 2012 or 2011. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of (a) the Company’s contributions and (b) Plan earnings (losses).Participant contributions may be invested in one or more of the investment funds available under the Plan or the self-directed brokerage account at the direction of the participant.The Company’s contributions are allocated to investment funds in the same manner as participant contributions.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions and earnings thereon.Effective January 1, 2001, participants are vested 100% in the Company’s contributions and earnings thereon after completing three years of service, as defined by the Plan. 5 CHARTER BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1. DESCRIPTION OF THE PLAN (Continued) Benefits Participants who separate from service with the Company for any reason will have the value of their contributions and earnings thereon and the Company’s elective contributions and earnings thereon, in which they are vested, distributed to them in a lump sum or in the form of a direct rollover.If a participant dies before receiving distribution of his or her account, the full amount of his or her account will be paid to the designated beneficiary. Withdrawals of participants’ deferral contributions are permitted upon the attainment of age 59½ or in the event of severe hardship situations as permitted by Internal Revenue Service (IRS) regulations. Forfeited Accounts Amounts forfeited by participants who terminate from the Plan prior to being 100% vested are used to reduce employer contributions to the Plan.Forfeited non-vested accounts totaled $1,151 and $1,155 as of December 31, 2012 and 2011, respectively. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Plan are maintained on the accrual basis and have been prepared in conformity with accounting principles generally accepted in the United States of America. In accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 962, Plan Accounting – Defined Contribution Pension Plans, defined contribution plans should generally report investments at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan has no fully benefit responsive investment contracts. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from these estimates. Investment Valuation and Income Recognition At December 31, 2012 and 2011, the Plan’s investment in Charter Financial Corporation common stock represented approximately 11% and 12%, respectively, of total investments (included in the self-directed brokerage account).Also, the Nationwide Fixed Fund and the Janus Twenty Fund represented 13% and 11%, respectively, of total investments for the years ended December 31, 2012 and 2011. Accordingly, the 6 CHARTER BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investment Valuation and Income Recognition (Continued) Plan has a concentration of risk regarding the stock performance of Charter Financial Corporation and the stock performance of the companies comprising the funds referenced above. Investments are generally reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 8 for discussion of fair value measurement. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Benefit Payments Benefits are recorded when paid. Operating Expenses All expenses of maintaining the Plan are paid by the Company. Subsequent Events The Plan has evaluated subsequent events through July 1, 2013, the date the financial statements were issued. New Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04 “Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” (“ASU 2011-04”). ASU 2011-04 expands disclosures about fair value measurement and requires common fair value measurement and disclosure requirements in accounting principles generally accepted in the United States of America and International Financial Reporting Standards. ASU 2011-04 is effective for fiscal years and interim reporting periods beginning after December 15, 2011.ASU 2011-04 was adopted by Charter Bank 401(k) Plan during 2012. 3. PARTY-IN-INTEREST TRANSACTIONS Certain Plan investments include shares of mutual funds and a general account made available by Nationwide Life Insurance Company, of which Nationwide Trust Company, FSB, trustee as defined by the Plan, is an affiliate.Investments of the Plan also include Charter Financial Corporation common stock.Charter Financial Corporation is the parent company of the Plan Sponsor.Therefore, these transactions qualify as party-in-interest transactions. 7 CHARTER BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 4. INVESTMENTS The following table presents investments that represent 5% or more of the Plan’s net assets: Mutual funds: Dreyfus S & P 500 Index Fund $ $ Janus Twenty Fund General account of insurance company Money market fund Self-directed brokerage account The Plan's investments (including gains and losses on investments bought and sold as well as held during the year) appreciated (depreciated) in value as follows: Mutual funds $ $ ) General account of insurance company Self-directed brokerage account $ $ ) 5. INCOME TAX STATUS The IRS has informed the Plan by an opinion letter dated March 31, 2008 that the Plan is designed in accordance with applicable sections of the Internal Revenue Code (IRC).Although the Plan has been amended since receiving the opinion letter, the Plan administrator believes that the Plan is designed and is currently operating in compliance with the applicable requirements of the IRC.Therefore, no provision for income taxes has been included in the Plan’s financial statements. Accounting principles generally accepted in the United States of America require Plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain tax position that more likely than not would not be sustained upon examination by the taxing authorities.The Plan administrator has analyzed the tax positions taken by the Plan and has concluded that, as of December 31, 2012, there are no uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements.The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress.With few exceptions, the Plan is no longer subject to tax examinations by tax authorities for years before 2008. 6. PLAN TERMINATION Although the Company has not expressed an intent to terminate the Plan, it may do so at any time.In the event the Plan is terminated, the accounts of all participants become fully vested, and the net assets of the Plan are either administered and paid under the benefit provisions of the Plan or liquidated and distributed in accordance with procedures prescribed in the Plan. 8 CHARTER BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 7. INVESTMENT IN COMMON STOCK OF CHARTER FINANCIAL CORPORATION During 2001, the participants in the Plan were allowed to purchase common stock of Charter Financial Corporation, the parent company of Charter Bank, in conjunction with the initial public offering of Charter Financial Corporation with a portion of their account balance in the Plan.In 2003, a self-directed brokerage option was added to the Nationwide contract.Participants may purchase or sell shares of common stock of Charter Financial Corporation through their self-directed brokerage account with T D Ameritrade offered through Nationwide, the custodian of the Plan’s assets.As of December 31, 2012 and 2011, the value of Charter Financial Corporation common stock held by the Plan was $710,052 and $620,290, respectively. 8. FAIR VALUE MEASUREMENT FASB ASC 820, Fair Value Measurement, provides a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair values.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).The three levels of the fair value hierarchy under FASB ASC 820 are described as follows: Level 1. Inputs to the valuation methodology are unadjusted quoted market prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2. Inputs to the valuation methodology include: · quoted prices for similar assets or liabilities in active markets; · quoted prices for identical or similar assets or liabilities in inactive markets; · inputs other than quoted prices that are observable for the asset or liability; · inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. Level 3. Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. Mutual funds:Valued at the closing price reported in the active market in which the individual mutual funds are traded. 9 CHARTER BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 8. FAIR VALUE MEASUREMENT (Continued) General account of insurance company:Guaranteed investment contracts are valued at fair value by the trustee by discounting the related cash flows based on current yields of similar instruments with comparable durations considering the creditworthiness of the issuer. Because the participants transact at contract value, fair value is determined annually for financial statement reporting purposes only. In determining the reasonableness of the methodology, the trustee evaluates a variety of factors including review of existing contracts, economic conditions, industry and market developments, and overall credit ratings. Certain unobservable inputs are assessed through review of contract terms (for example, duration or payout date) while others are substantiated utilizing available market data. Self-directed brokerage account:Valued at the market value of shares held by the Plan at year end. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within fair value hierarchy, the Plan’s assets at fair value as of December 31, 2012 and 2011. Assets at Fair Value as of December 31, 2012 Level 1 Level 2 Level 3 Total Mutual funds $ $
